Citation Nr: 0008950	
Decision Date: 04/03/00    Archive Date: 04/11/00

DOCKET NO.  00-02 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for emphysema, to include 
as a residual of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The veteran had active service from September 1951 to June 
1972.  This appeal arises from January and April 1999 rating 
actions which denied service connection for emphysema, to 
include as a residual of exposure to Agent Orange.


REMAND

In his February 2000 Substantive Appeal, the veteran 
requested a hearing before a Member of the Board of Veterans 
Appeals (Board) at the RO.  By letters subsequently in 
February 2000, the RO notified the veteran and his 
representative that the veteran had been placed on a list of 
persons wishing to appear at a hearing before a Member of the 
Board at the RO; that he would be notified of the time and 
place of the hearing when a hearing date became available; 
and that no further action on his appeal would be taken by 
the Board until after the hearing had been completed.

In March 2000, the veteran's representative at the RO 
presented written argument in the veteran's appeal, wherein 
he noted that the veteran in his Substantive Appeal had 
requested a hearing before a Member of the Board at the RO, 
and that the veteran intended to provide additional 
information with respect to the issue on appeal at the 
hearing.  

Subsequently in March 2000, the RO transferred the veteran's 
case to the Board for an appellate decision.  However, the 
veteran has not been afforded the hearing he requested before 
a Member of the Board at the RO, and the record contains no 
information to suggest that he withdrew his request for a 
hearing.  Under the circumstances, this case is REMANDED to 
the RO for the following action:

The RO should return the veteran's appeal 
to the waiting list for a hearing for him 
and any witnesses before a Member of the 
Board traveling to the RO for the purpose 
of conducting such hearings.

After the hearing has been held, the case should be returned 
to the Board for further consideration.  No further action on 
the part of the RO is required with respect to the issue on 
appeal.  The RO need not readjudicate the claim, and a 
Supplemental Statement of the Case need not be issued.  The 
appellant has the right to submit additional evidence and 
argument on the matter which the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1999) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


